Exhibit 10.1

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TERMINATION AGREEMENT

 

This Supplemental Executive Retirement Plan Termination Agreement (the
“Agreement”), made and entered into as of this 25th day of March, 2013, buy and
between Frederick County Bank, a Maryland chartered commercial bank (the “Bank”)
and Martin S. Lapera (“Mr. Lapera”).

 

WHEREAS, the Bank and Mr. Lapera have previously entered into that certain
Supplemental Executive Retirement Plan (the “SERP”), dated as of February 25,
2013, pursuant to which Mr. Lapera would be provided with certain
post-retirement benefits under the circumstances provided therein; and

 

WHEREAS, the Board of Directors, in consultation with senior management of the
Bank, has reconsidered the appropriateness of incurring additional compensation
expense at this time, or the diversion of Bank assets into the investment
products anticipated to provide a cash flow for the payment of the SERP
benefits, considering the Company’s capital position, prospects and earnings,
and has determined that it would be appropriate to terminate the SERP; and

 

WHEREAS, the termination of the SERP is not intended as a reflection on the
performance, competence or ability of Mr. Lapera, whom the Bank desires to
continue in his employment;

 

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree ads follows:

 

1.                                      Effective immediately, the SERP between
the Bank and Mr. Lapera is terminated, and the rights and obligations of the
parties under the SERP shall be terminated in its entirety, and of no further
force or effect.

 

2.                                      Mr. Lapera acknowledges and agrees that
he shall have no right to the receipt of any payment or other benefit under the
SERP, currently, or following his retirement, death or disability, a change in
control or other separation from service with the Bank or upon any other event
or circumstance.

 

3.                                      The Bank and Mr. Lapera acknowledge and
agree that the termination of the SERP shall have no effect on Mr. Lapera’s
continued employment with the Bank in accordance with the provisions of his
Employment Agreement with the Bank, as amended.

 

4.                                      This Agreement constitutes the entire
agreement among the parties and supersedes all other prior understandings,
agreements or representations by or among the parties, written or oral, with
respect to the subject matter of the Agreement.  No provision of this Amendment
may be amended other than by an instrument in writing signed by the Bank and Mr.

 

--------------------------------------------------------------------------------


 

Lapera. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought.

 

5.                                      This Amendment may be executed in any
number of counterparts, each of which shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

6.                                      This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
regard to its choice of law provisions.

 

[Signatures appear on the following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their respective hands, duly
authorized, as of the date first written above.

 

 

FREDERICK COUNTY BANK

 

 

 

 

 

 

 

By:

/s/Kenneth G. McCombs

 

Name:

Kenneth G. McCombs

 

Title:

Vice Chairman of the Board

 

 

 

 

 

 

 

/s/ Martin S. Lapera

 

Martin S. Lapera

 

--------------------------------------------------------------------------------